            Case 1:19-fp-00978 Document 1 Filed 09/17/19 Page 1 of 6        COURT
                                                                           CFHH
                                                               2519SEP 17 AM 10: II*
                           UNITED STATES DISTRICT COURT
                                        Concord, NH                i i    CU

District of Merrimack NH                                Docket #


Natasha DeLima
V.

Google, Inc & Twitter
       Defendants


Complaint for Virtual Property Rights Violations, 17 U.S.C. § 101, Violations of
Antitrust Laws & the Sherman Act, Hacking, Account Tampering, Censorship,
Title VII Civil Rights Violations, Theft of Google Domain, Unpaid Earnings, Tort
Law IIED (Intentional Infliction of Emotional Distress) Fake Profile removed, right
to be forgotten. Tort Law for Defamation 28 U.S. Code §4101, HOSSEINZADEH v.
KLEIN - Ruling case on Virtual Property Rights

Demand for Jury Trial

jurisdiction is based on the diversity of Citizenship

This complaint is based on internet abuses to Google Owned Websites, Google
Browser, YouTube, Inc., and BlogSpot, Inc. for ignoring the law pertaining to
virtual property rights, and their ownership. HOSSEINZADEH v. KLEIN

 1. The Plaintiff, Natasha DeLima is a resident of the USA, 192 Roxbury St 31
     Keene NH 03431.


 2. The Defendants companies reside w/ headquarters in the USA, in California.
     Google, Inc. 1600 Amphitheatre Parkway in Mountain View, Santa Clara County CA
     Twitter 1355 Market St. #900, San Francisco CA 94103


 3. The Parent Company Google has admitted that they do indeed tamper with
    algorithms, content, views, subscriber count, etc. for the company YouTube.
    They also tamper with their own web browser,to actually hide articles and
    they have named themselves the "gatekeepers" of what information they
    want the public to access. In their quest to alter reality and hide real
    numbers, and owner's actual virtual property, they indeed employ people to
    go in and falsify algorithms.


                                    t
            Case 1:19-fp-00978 Document 1 Filed 09/17/19 Page 2 of 6




4. The Plaintiff owns 2 Google Domains, Google hacked her domain,& used it to
   cyberstalk the Plaintiff. The Plaintiff is the rightful owner of these domains,
   but Google is threatened by her popularity since 378,000 people viewed her
   content in 6 months, so they have left her domain disconnected and they
   cannot. They also have embezzled monetization from her newer domain, and
   hidden the actual view count.         Google. Twitter. YouTube Etc are not
   taraetina ''hate speech" they are violatina users whose speech they hate.


   Virtual property rights explained here
   https://natashanewsl8.blogspot.eom/2019/02/virtual-proDertv-rights-explained.html



5. Google has "frozen" the Plaintiff's YouTube channels, not adding legitimate
   views, or subscriber count. They deleted 2,000 subscribers at once. Views
   are manually deleted. From 2018- present, the Plaintiff does not have any
   "new subscribers" or any accurate video view counts. Google has been
   caught by an undercover investigator that admitted Google does this to
   millions of channels, and people.

    https://www.breitbart.eom/tech/2019/06/24/Droiect-veritas-aooqle-exeG-decries-
    trumps-election-how-do-we-prevent-it-from-happening-aqain/



6. Google has blacklisted the Plaintiff, denies her lawful earnings. If they pay
   $1,200 for a month,the next month,they cut that in half, then gradually
   reach $1,000 again, and the next month,cut it again, depriving all owners
   their rights to the money their channel earns. Channels grow & earn more,
   but YouTube and Google hack & try to reverse that so that people don't see
   channel popularity and growth. Google has frozen her 3'^'' channel so no views
   show at all.
     https://www.voutube.com/user/Natasha78d
     https://www.voutube.eom/channel/UCUImdlE04AewC-lvBFrgJDw
     https://www.voutube.com/channel/UC1YcigaBgLuiQo3aVohrPhA

7. Her channels Natasha78d and Natasha V have been in perfect standing for 7+
   years. YouTube consistently "changes the terms" which is illicit
   discrimination. They have black listed people refusing to allow them to earn
   "internet revenue". Conservative channels are not given conservative
   advertisers. On her channel they have posted abortion ads for Planned
           Case 1:19-fp-00978 Document 1 Filed 09/17/19 Page 3 of 6



   Parenthood. Advertisers will advertise anywhere, when Epstein was killed,
   even Yahoo news posted ads for all brands, as well as AOL YouTube is lying
   and trying to make sure Conservatives are denied a way to earn a living.

   YouTube embezzles revenue even when they flag and delay allowing a video
   to be approved. Google cannot have it both ways. Google is a private
   company,subject to all anti-discrimination laws, but they do discriminate
   against the majority of the channels. If they became a public utility, they also
   would have to distribute earnings equally, and not based on their own biases.
   No one is holding them accountable, and thus they get bolder and bolder in
   their abuses to channels. Bottom Line, - they owe us what we earn.


8. Tweets are hacked, they delete notifications, when they cannot legally have a
   hacker inside accounts and destroying the people that want to converse with
   each other. Again, they are not eliminating "hate speech",just "speech they
   hate". The Plaintiff does not receive notifications. Twitter fears her popularity
   is a worldwide threat 8l won't let her followers accrue, subtracting them
   every day. @Natasha78d is targeted by the hour. When she started on
   another web site Parler,{@Natasha)that does not censor content, she got
   3,800 followers in a week and hundreds of notifications. It affirms that
   hacking and stalking that Twitter does engage in. They have also shadow
   banned her account far worse than previously, and try to limit who can see
   her content at all. When it states that she has 10 or 20 notifications, she can
   only see 2 or 3 of them.

9. Tfie law protects all of this, but is being ignored. The courts must adhere to
   the laws to protect safe internet usage. These sites create an immeasurable
   amount of distress, force users to unacceptable terms, and then web sites go
   violate users after they sign. These owners seek to diminish work of people
   they disagree with, they seek to make them feel vulnerable and unpopular,
   when in fact they are popular and earning millions for Google. They are
   unlawfully banned.


10.The Plaintiff has a right to have her fake profile removed, which Google
   themselves have manipulated and created, and allowed the Plaintiff to be
   falsely described. Google aided in the blackmailing.
             Case 1:19-fp-00978 Document 1 Filed 09/17/19 Page 4 of 6




 Il.Twitter has tried to give her false reasons to shut down her account, in August
    2019,they tried to force her to remove a lawful comment to CNN's Jim
    Acosta, in which she replied to his own words. They told her to "remove her
    comment" or she would be suspended. She wrote back (exh) and stated that
    her lawful comment was a response to his own words, and she would not
    remove her tweet. Twitter removed her tweet, and has kept her locked out
    of her account, and they closed 2 other accounts as retaliation, and still in
    September, 3, 2019, have left her locked out of(®Loveeveryone88, The
    Plaintiff is shadow banned on every account she has, and they un-follow her
    following, pure evil and harassment, which they continue to do, despite
    lawsuits.



 12.YouTube has to restore the Plaintiff's account, and allow it to show its actual
    audience. The reality is that she was a pioneer account back in 2012, and
    while they have allowed certain audiences to grow and show additional
    subscribers, and video viewings, they have done the opposite to the Plaintiff,
    their intent to hide her actual popularity. All parties are ignoring the ruling
    case on virtual property laws, and they are trampling over those laws, to be
    deemed "lawless" and threaten anyone that attempts to rectify this issue.


 13.Google, Twitter, & other web sites have faced legal consequences for their
    illicit behavior with many more to come. .
https://www.cnet.eom/news/google-could-pav-up-200m-to-settle-ftc-investigation-
into-voutube-report-savs/
https://twitter.eom/ClintEastwoodLA/status/1167174723312214016

https://www.globalresearch.ca/social-media-is-a-tool-of-the-cia-facebook-google-and-other-
social-media-used-to-spv-on-people/5606170

Dr. Robert Epstein just exposed Google Bias, and how the 2016 Election was
tampered with. This bias is illegal, and criminal, and also explains everything in
the Plaintiffs complaint, as they have targeted multiple Conservative accounts,
and engaged in illicit activity with all ofthat virtual property.
https://www.theepochtimes.com/googles-power-to-shift-elections-zacharv-vorhies-greg-coppola-
and-dr-robert-enstein 3053500.html
              Case 1:19-fp-00978 Document 1 Filed 09/17/19 Page 5 of 6



 14. When the Plaintiff reposted from Dr. Epstein's own account, Twitter deleted
    the people that like and retweeted it from the Plaintiffs account, and they
    cannot do this. They tried to hide this article and the Plaintiff's following
       seeing it from her account.
       https://twitter.eom/Natasha78d/status/1164213855251075073

Twitter never ceased their illicit censorship, even at the level ofthe US President,
https://www.voutube.com/watch?v=DCNu2W5PcOO&feature=voutu.be


 A Google Whistleblower turns over 900 pages of evidence oftheir bias
https://saraacarter.com/exclusive-google-insider-tums-over-950-pages-of-docs-and-laptop-to-
doi/


YouTube fine
https://www.foxnews.coni/tech/voutube-to-pav-massive-170m-flne-as-it-settles-
claims-it-violated-childrens-privacv-laws

YouTube's removal list
https://voutube.googleblog.eom/2019/09/the-four-rs-of-responsibilitv-remove.html

https://www.breitbart.eom/tech/2019/09/03/voutube-celebrates-censorship-boasts-
100000-videos-barmed-for-hate-speech/

CAUSES OF ACTION

15. First Cause of Action is that even private companies cannot "fake" "hate
   speech" for speech they hate, and then delete anyone's content. This is
   against Civil Rights, Vll, the Sherman Act, and Fair Use laws, 28 US Code 8
   4101 ,IIED, compensation for emotional distress.


IS.Second Cause of Action is that Google, cannot disconnect the Plaintiff's
       domain, http://www.natashanothingbutthetruth.com/ which she owns &
       renews every October. They owe her compensation for destroying her work,
       & then libeling her name. Under IIED & 28 US Code S 4101 HOSSEINZADEH
       v. KLEIN. Emotional Distress,


17.Third Cause of Action. Google owes the Plaintiff for her 2"'' domain,
       https://natashanews18.bloqspot.com/ for keeping the monetization she earned,
            Case 1:19-fp-00978 Document 1 Filed 09/17/19 Page 6 of 6



   hiding the people that go into that blog, and failing to allow her earnings. Via
   HOSSEINZADEH v. KLEIN


18.Fourth Cause of Action - YouTube owes the Plaintiff all of her earnings from 2018
   and 2019, & her right to use monetization without harassment. & restore her
   accounts in full , Sherman Act, HOSSEINZADEH v. KLEIN, 1®* Amendment


19.Twitter must cease and desist their account hacking, and deleting notifications and
   followers, and they owe her compensation for all that they continue to do on her
   virtual property, and what is against civil rights V11, and Virtual Property rights.
   HOSSEINZADEH v. KLEIN, Sherman Act,


20.Google must remove the Fake Profile, & all links that demean her character. Even
   in the UK, this is illegal, and against the tort law, of Slander, Defamation, and Libel,
   as well as IIED & 28 US Code S 4101 Google cannot take information they know is
   false and "blackmail" and continue to post on their web site browser, civil rights
   V11, and Virtual Property rights. HOSSEINZADEH v. KLEIN, Sherman Act,

      Google loses right to be forgotten case
      https://www.bbc.conn/news/technologv-43752344



RELIEF

 Relief should be granted based on the massive violations of all listed Federal
laws, 17 U.S.C. § 101, Violations of Antitrust Laws & the Sherman Act, Hacking,
Account Tampering,Censorship,Title Vll Civil Rights Violations,Theft of Google
Domain, Unpaid Earnings,Tort Law IIED (Intentional Infliction of Emotional
Distress)28 U.S. Code §4101

21. The Plaintiff seeks 18 M From Google for YouTube, BlogSpot & A Fake Profile
   She seeks $5M from Twitter abuses

   The Plaintiff seeks a court order that if her accounts are not restored, that she
   be paid daily sanctions.



   Signed, Natasha DeLima
